REASONS FOR ALLOWANCE



1.	Claims 1-16, 19, 22 and 23 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Park, Richards and Bailey and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as disclosing a first plurality of infrared receivers having a first density, a first plurality of visible light emitters having a second density and notably:

“wherein the first density of the first plurality of infrared receivers in the first region is inversely related to the second density of the first plurality of visible light emitters in the first region”

To clarify, the claim language notes that in this first region, which is claimed to be an area of interest corresponding to a region of the eye, there exists these two different densities of arrangement, etc.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621